Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-027997, filed on 04/01/2021.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/29/2021 and 05/20/2022 have been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 10/20/2021 is noted by the Examiner.
EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
15 (Currently Amended). A system having a stroke sensor, comprising; 
a first structure; 
a magnet that is attached to the first structure and that generates a magnetic field; 
a second structure that is movable in a first direction relative to the first structure; and 
a magnetic field detecting element that is attached to the second structure and that detects the magnetic field, wherein, 
the magnet and the magnetic field detecting element are attached to 
a space is formed in a vicinity of surfaces of the second structure and the magnet, the surfaces facing a same direction.
REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:
7.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a magnet that generates the magnetic field and that is movable in a first direction relative to the magnetic field detecting element; and a processor that outputs an indicator value based on the magnetic field that is detected by the magnetic field detecting element, wherein the indicator value indicates a position of the magnet relative to the magnetic field detecting element, the method comprising the steps of; obtaining a relationship between the magnetic field and the indicator value while moving the magnet in the first direction relative to the magnetic field is detecting element within a predetermined relative movable ramie; and writing the relationship in the processor; after the relationship is written in the processor, preventing the predetermined relative movable ramie from being shifted in the first direction by means of a jig for preventing positional shift, wherein the jig includes an element that fixes relative positions between the magnetic field detecting element and the magnet; attaching the magnet and the magnetic field detecting element, which have been prevented from being shifted, to different structures that are movable in the first direction relative to each other, and removing the jig.”
8.	Claims 2-13 are also allowed as they further limit allowed claim 1.
9.	Regarding claim 14, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 14,
“…a magnet that generates the magnetic field and that is movable in a first direction relative to the magnetic field detecting element; and a processor that outputs an indicator value based on the magnetic field that is detected by the magnetic field detecting element, wherein the indicator value indicates a position of the magnet relative to the magnetic field detecting element, wherein, the magnet and the magnetic field detecting element can be attached to different structures that are movable in the first direction relative to each other such that the magnet is movable in the first direction relative to the magnetic field detecting element within a predetermined relative movable range, and a relationship between the magnetic field and the indicator value is written in the processor, the stroke sensor further comprising a jig for preventing positional shift, wherein the jig includes an element that prevents the predetermined relative movable range from being shifted in the first direction when the magnet and the magnetic field detecting element are attached to the different structures; and the element can be removed after the magnet and the magnetic field detecting element are attached to the different structures.”
10.	Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 15,
“…a magnet that is attached to the first structure and that generates a magnetic field; a second structure that is movable in a first direction relative to the first structure; and a magnetic field detecting element that is attached to the second structure and that detects the magnetic field, wherein, the magnet and the magnetic field detecting element are attached to the first structure and the second structure, respectively, such that the magnet is movable in the first direction relative to the magnetic field detecting element within a predetermined relative movable range, and a space is formed in a vicinity of surfaces of the second structure and the magnet, the surfaces facing a same direction.”
11.	Claim 16 is also allowed as they further limit allowed claim 15.
12.	Regarding claim 17, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 17,
“…a magnet that generates the magnetic field and that is movable in a first direction relative to the magnetic field detecting element; and a processor that outputs an indicator value based on the magnetic field that is detected by the magnetic field detecting element, wherein the indicator value indicates a position of the magnet relative to the magnetic field detecting element, the method comprising the steps of; obtaining a relationship between the magnetic field and the indicator value while moving the magnet in the first direction relative to the magnetic field detecting element within a predetermined relative movable range, and writing the relationship in the processor; after the relationship is written in the processor, preventing the predetermined relative movable range from being shifted in the first direction by means of means for preventing positional shift; attaching the magnet and the magnetic field detecting element, which have been prevented from being shifted, to different structures that are movable in the first direction relative to each other, and removing the means for preventing positional shift.”
13.	The closest prior art references that were found based on an updated search.
Moriya et al. US 2022/0214154 - A method of installing a stroke sensor that enables the stroke sensor to be adjusted in a simple process is provided.
Moriya et al. US 2021/0247172 - The method involves using a stroke sensor (1) with a magnetic field detector element (21) which detects a magnetic field, and using a first magnet (3) which generates the magnetic field. 
Takeya et al. US 2009/0051353 - A circular top surface of a magnet is magnetized to the N-pole, and a back surface thereof is magnetized to the S-pole.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 14, 15 and 17; therefore claims 1-17 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867